McLaughlin. J.:
Plaintiff obtained a warrant of attachment on the ground that the defendant had assigned and disposed of his property with intent to hinder and delay his creditors, which the defendant moved to vacate upon the papers upon which it was granted. The motion was denied and he has appealed. The warrant was granted upon an affidavit of the plaintiff and his attorney and a copy of an affidavit of the plaintiff’s assignor used in another action. Plaintiff’s cause of action, as appears from these afildavits, is a breach of a contract entered into between the defendant and one Johnson, plaintiff’s assignor, by the terms of which the defendant agreed to indemnify Johnson against a certain claim of the firm of Wood & Selick. Substituting the claim of the Hoyt & Olmstead Cigar Company for that of Wood & Selick, the case is precisely like the case of Hunt v. Robinson, decided herewith (ante, p. 589), and for the reasons there given the order appealed from must be reversed, with ten dollars costs and disbursements, and the motion to vacate the attachment granted, with ten dollars costs. Van Brunt, P. J., Rumsey, Patterson and Ingraham, JJ., concurred.